Memorandum: We agree with the Special Term that there are no triable issues of fact and that the sole question to be determined is the interpretation of the. provisions of the contract as to appellant’s right to an automatic renewal. We also agree that the interpretation of the clauses in question is the only logical one that could be made without doing violence to the clear intent and purpose of the contract taken as a whole. All concur. (Appeal from a judgment dismissing plaintiff’s ease on motion by defendant in an action for breach of contract.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.